The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-18 are presented for examination

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stanek (US Patent Application 20080084834) in the view of Wu (US Patent Application 20110016332).
As per claim 1, Stanek teaches an enhanced serial interface receiver connector [Interface, fig. 1] [0034, interface shows in figure where connector has multiple pins]. 
Circuitry [transceiver circuit unit, fig. 1] coupled to the enhanced serial interface receiver connector, wherein the circuitry, in operation [0037-0038, enables the sending and receiving data]:
determines whether the enhanced serial interface receiver connector is coupled to a display device supporting serial interface downstream capability [0048-0049, fig. 3A, based on the voltage levels, it is determined if it is HDMI or display or USB or serial based on detection by reading specific value].
Stanek does not teach simultaneously transmits multimedia content via the enhanced serial interface receiver connector and receives power via the enhanced serial interface receiver connector, wherein, in response to determining the enhanced serial interface connector is coupled to a display device supporting serial downstream capability, the circuitry, in operation, receives power via a serial interface of the enhanced serial interface receiver connector and via a power pin of the enhanced serial interface receiver connector.
However, Wu teaches simultaneously transmits multimedia content via the enhanced serial interface receiver connector and receives power via the enhanced serial interface receiver connector, wherein, in response to determining the enhanced serial interface connector is coupled to a display device supporting serial downstream capability, the circuitry, in operation, receives power via a serial interface of the enhanced serial interface receiver connector and via a power pin of the enhanced serial interface receiver connector [0016-0019, fig. 1 as pointed out and shown in figure 1 determination is made to determine if the display 28 can supply power to system 10, if so then display 28 send power to system 10 where display 28 receive data to system 10 accordingly].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Stanek to include the method of Wu to allow the device to receive power and transmit data accordingly.

As per claim 2, Stanek teaches determining the enhanced serial interface connector is coupled to a display device not supporting serial downstream capability, receives power via the power pin of the enhanced serial interface receiver connector without receiving power via the serial interface of the enhanced serial interface receiver connector [0050, fig. 3, as pointed out and shown in figure 3 based on detection result voltage is set accordingly].

As per claim 3, Stanek teaches, transmits high-speed multimedia content signals [0043, processing HDMI data].

As per claim 4, Stanek teaches a Vbus pin, which, in operation, receives power from display devices supporting serial interface downstream capability [0050, fig. 1, power pin which is P18 in the pin layout].

As per claim 5, Stanek teaches data processing circuitry, which, in operation, generates the multimedia content [0037-0038, fig. 1, transceiver circuit in figure 1].

As per claim 6, Stanek teaches the circuitry, in operation, determines whether the enhanced serial interface connector is coupled to an enhanced serial interface host, and sets a power level of power received via the power pin of the enhanced serial interface receiver connector [0029, 0048 set operating mode by applying specific voltage].

As per claims 7-18, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 7-18 are also rejected as being unpatentable over Stanek in view of Wu for the same reasons set forth in the rejected claims above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US 20110016332) teaches system and method for powering and information handling system through a display cable.
Kobayashi (US 20070200860) teaches integrated packet-based video display interface and methods and use thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187